DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites in the 2nd line “surrounded by a material of engine housing component”.  Appropriate correction is required.

Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Wherein the prior art does not teach

Claim 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1-15:
	Claims 1 and 9 recite in the 4th line 6th line respectively “a reinforcement member cast into engine the housing component”.  There is a lack of antecedent basis for the housing component.  Claims 2-8 and 10-15 depend on these independent claims and are therefore rejected.  It will be understood as “the engine housing component” for the purposes of examination.

In regards to claims 19 and 20:
	Claim 19 recites in the 2nd line of the claim “the reinforcement members”.  There is a lack of antecedent basis for this limitation wherein the claim this depends upon recites a singular reinforcement member.  Claim 20 depends on claim 19 and is therefore rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2007/0065059) in view of Magro (US 2016/0312738).

In regards to claim 1:
	Johnson teaches an engine housing assembly comprising an engine housing component, wherein the engine housing itself will contain the contents of the engine, at least partially defining a first bore (22) for receiving a first shaft and at least partially defining a second bore (24) for receiving a second shaft, and a reinforcement member (10) in the engine housing component, and the reinforcement member at least partially surrounds the first and second bores.
	Johnson doesn’t teach the reinforcement member having a different coefficient of thermal expansion from the housing component and cast into the engine housing component.

	It would have been obvious to one of ordinary skill in the art to have the reinforcement member have a different coefficient of thermal expansion than a housing component in order to provide the characteristics of said material such as light weight and strength and to have it casted in the engine housing component in order to simplify manufacturing and the layout of lubrication circuits.

In regards to claim 2:
	Johnson teaches the engine housing component defining a bearing structure for supporting a portion of a bearing for the first shaft, wherein the reinforcement member extends around the bearing structure.

In regards to claim 3:
	Johnson teaches the reinforcement member comprises a threaded bore arranged for receiving fasteners to couple a bearing cap (14) over the bearing support, such that the bearing support and the bearing cap together surround the first bore.

In regards to claim 4:


In regards to claim 5:
	Johnson teaches the reinforcement member comprises a bearing engagement face which at least partially surrounds the first bore, wherein the bearing engagement face is configured to engage a bearing for supporting rotation of the first shaft.

In regards to claim 7:
	Johnson teaches the engine housing component further at least partially defines a third bore (unnumbered but opposite of 22 in Figure 1, and having a fault line (26)), and wherein the reinforcement member at least partially surrounds the third bore.

In regards to claim 16:
	Johnson teaches an engine housing assembly comprising an engine housing component, wherein the engine housing itself will contain the contents of the engine, at least partially defining a first bore (22) for receiving a first shaft and at least partially defining a second bore (24) for receiving a second shaft, and a reinforcement member (10) in the engine housing component, and the reinforcement member at least partially surrounds the first and second bores.
	Johnson doesn’t teach the reinforcement member having a different coefficient of thermal expansion from the housing component and cast into the engine housing component.

	It would have been obvious to one of ordinary skill in the art to have the reinforcement member have a different coefficient of thermal expansion than a housing component in order to provide the characteristics of said material such as light weight and strength and to have it casted in the engine housing component in order to simplify manufacturing and the layout of lubrication circuits.

In regards to claim 18:
	Johnson teaches the engine housing component defining a bearing structure for supporting a portion of a bearing for the first shaft, further comprising coupling a bearing cap to the reinforcement member, wherein the bearing cap and the bearing structure together define the first bore.
			
In regards to claim 19:
	Johnson teaches the outer surfaces of the engine housing component are machined such that a bearing engagement surface of the reinforcement members forms an outer surface of the engine housing assembly at least partially surrounding the first or second bore (Johnson - Paragraph [0023]).

In regards to claim 20:
	Johnson teaches a bearing cap coupled to the engine housing component wherein the bearing cap and the reinforcement member together define the first bore; and machining the bearing cap and the reinforcement member to form the first bore.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above and further in view of Yamazaki et al (US 5,788,381 hereianfter “Yamazaki”).

In regards to claim 6:
	Johnson teaches the reinforcement member further has oil flowing within the bearing cap assembly but does not teach an oil passage arranged to allow oil to be fed to a bearing on the first or second shaft through the reinforcement member.
	Yamazaki teaches an oil passage (293) to feed a bearing in order to lubricate the bearing.
	It would have been obvious to one of ordinary skill in the art to have an oil passage in order to feed oil to lubricate a bearing.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Magro and Britzger et al (US 2018/0245680 hereinafter “Britzger”) and Trieschmann et al (US 2011/0247581 hereinafter “Trieschmann”).


	Johnson teaches an engine housing assembly comprising an engine housing component, wherein the engine housing itself will contain the contents of the engine, at least partially defining a first bore (24) for receiving a first shaft and at least partially defining a second bore (22) for receiving a second shaft, and a reinforcement member (10) in the engine housing component, and the reinforcement member at least partially surrounds the first and second bores and teaches that the balance shafts can be driven by known methods such as gears (Paragraph [0004]).
	Johnson doesn’t teach the reinforcement member having a different coefficient of thermal expansion from the housing component and cast into the engine housing component and a first and second gear wheel.
	Magro teaches a reinforcement member having a different coefficient of thermal expansion than a housing component in order to having the engine housing to be made of one material and having the properties of said material, for instance aluminum is light weight, and a second material such as steel or cast iron to provide strength (Paragraph [0002]) and a reinforcing member casted in place to provide a simple and easy manufacturing layout for lubrication circuits (Paragraph [0010]).
	Britzger teaches a gear wheel (10) for a balance shaft in order to drive the balance shaft and Trieschmann teaches a gear wheel (16) for a crankshaft in order to drive components with the rotation of the crankshaft.
	It would have been obvious to one of ordinary skill in the art to have the reinforcement member have a different coefficient of thermal expansion than a housing component in order to provide the characteristics of said material such as light weight 

In regards to claim 10:
	Johnson teaches the coefficient of thermal expansion of the reinforcement member is closer to a coefficient of thermal expansion of the first and second gear wheels than the coefficient of thermal expansion of the engine housing component is to the coefficient of thermal expansion to the first and second gear wheel.

In regards to claim 11:
	Johnson teaches the first shaft comprises a crankshaft and the second shaft comprises an engine balance shaft.

In regards to claim 12:
	Johnson teaches the first gear wheel and the second gear wheel have a lower coefficient of thermal expansion than the engine housing component.

In regards to claim 13:
	Johnson teaches the reinforcement member comprises a coefficient of thermal expansion closer to a coefficient of thermal expansion of the first gear wheel and the second gear wheel than the engine housing component.

In regards to claim 14:
	Johnson teaches the first gear wheel, the second gear wheel, and the reinforcement member comprise a first material, and wherein the engine housing component comprises a second material, wherein the first material is different than the second material.

In regards to claim 15:
	Johnson teaches the first material is steel and the second material is cast iron, wherein as modified the teaching of cast iron for engine housing is taught by Magro as well as the usage of steel, and both Britzger and Trieschmann teach the gear wheels to be made of steel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LONG T TRAN/Primary Examiner, Art Unit 3747